Atkinson, J.
1. The ruling announced in the first headnote does not require elaboration.
2. The objections (2 to 5 inclusive) which were .interposed to the admission of the deed from the Bank of Milledgeville to James U. Horn were without merit. This results from a construction of the charter of the bank and the application of the ruling of this court made in the case of Veasey v. Graham, 17 Ga. 99 (63 Am. D. 228). The act incorporating the Bank of Milledgeville, among other things, declared: “That the bills obligatory and of credit, notes, and other contracts whatsoever in behalf of the said corporation shall be binding upon the company; provided, the same be signed by the president and countersigned by the cashier of said *631corporation.” Acts 1835, p. 36, sec. 9. Similar language was contained in the charter of the Bank of Hawkinsville. Acts 1831, p. 43, see. 8. Construing and applying that language it was held in the case of Veasey v. Graham, supra, that a deed executed like the present was sufficient in point of form and was prima facie a good deed. This meets objections 2, 3, and 5. As to the fourth objection it may be added that the fact that James U. Horn, who as cashier was one of the officers who signed for the bank, was, in his individual capacity, the grantee named in the deed did not render it void. Veasey v. Graham, supra.
3. Another objection to the deed from the Bank of Milledgeville to James TJ. Horn was that it appeared to have been executed in Baldwin county before the judge of an inferior court of another county, and therefore was not entitled to be recorded. The deed appears to have been executed on the 29th day of April, 1850, and the manner and sufficiency of its execution to authorize its record depends upon the law which was in force at the time of its execution and record. An examination of all the published acts and digests prior to the Code of 1861 discloses that the law in force at the time of the execution of the deed in question, regarding the attestation of deeds in this State by notaries public, judges of the superior courts, justices of the inferior courts, and justices of the peace, was the act approved December 24, 1827. By section 3 of that act it was provided: “Every deed of conveyance or mortgage, on either real or personal property, hereafter to be made may, upon being executed in the presence of and attested by. a notary public, judge of the superior court, justice of the inferior court, or justice of the peace (and in cases of real property by one other witness), be admitted to record and make evidence in the different courts of law and equity of the State as though the same had been executed, proved, and attested as heretofore required by the laws of this State in cases of deeds to real property.” Prince’s Digest, 165-6; Cobb’s Digest, 171. Under this law one of the requirements for the proper «execution of a deed to land was that it should be attested 'by one of the officers designated. The act does not purport to give them extraterritorial jurisdiction for the purpose of attesting deecfs. The caption of the deed under consideration was, “Georgia, Baldwin County.” It was not stated in the attestation clause, or elsewhere in the deed, that it was in fact executed in another *632county, and there was no aliunde evidence to that effect. The presumption is that the situs of its execution was Baldwin county. Rowe v. Spencer, 132 Ga. 426 (64 S. E. 468). The deed was attested as follows: “Signed, sealed, and delivered in the presence of: A. M. Nisbet, James Jackson, J. I. C. W. C.” There was no official seal attached, nor anything to show the official character of the witness, except the letters which follow the name of the witness James Jackson. At that time there were justices of the inferior courts of the various counties of the State, who were authorized, among other things, to attest deeds. If the letters which follow the name of James Jackson characterize the witness as the official witness who attested the deed, and the letters be held to indicate that the witness was a justice of the inferior court of some county, the name of which commenced with the letter “W,” it will be a different county from that of Baldwin, where the caption of the deed prima facie showed the situs of its execution to be. Thus it appears that the evidence relied upon to show the official character of the witness would show the officer to be such only in a different county from that where he purported to act. In 1850 James Jackson, as the justice of the inferior court of a different county from the county of Baldwin, did not have authority, under the law, to attest deeds in Baldwin county. The inferior courts were first established by the act approved December 23rd, 1789, sec. 36, et seq. (Watkins’ Digest, 389), and their jurisdiction and the jurisdiction of the judges thereof defined. The law with regard to justices of the inferior courts and their jurisdiction was amended from time to time. Watkins’ Digest, 480, 619; Cobb’s Digest, 206, 1121, et seq.; Prince’s Digest, 130, 131, 433, 910. Sections 4 and 6 of art. 3 of the constitution of the State, adopted May 13th, 1798 (Watkins’ Digest, 39, 40), provided that the justices of the inferior courts should he appointed by the General Assembly and commissioned by the Governor, to hold their commissions during good behavior, or as long as they should reside in the counties, respectively, for which they should be appointed, unless removed in a manner designated, and provided that the powers of the court of ordinary or register of probate should be vested in the inferior courts. These several changes in the law occurred prior to the execution of the deed under consideration. Subsequently to that time the law relating to inferior courts was em*633bodied in the Code of 1863, §§ 276 to 287, and the Code of 1867, §§ 336 to 347, and §§ 4052 to 4057. But the jurisdiction of the justices of the inferior courts of the several counties of the State always related to the performance of official acts within the respective counties for which they were commissioned. While the judges were authorized to attest deeds, they were authorized to do so only in the counties of their appointment. They were county officers, and had no official authority outside of the counties for which they were commissioned. The official attestation of a deed being an official act, it could not be exercised beyond the limits of the county for which the justice was commissioned. In this connection see remarks of Nisbet, J., id Fain v. Garthright, 5 Ga. 6-12, as approvingly cited in Hammond v. Witcher, 79 Ga. 421 (5 S. E. 113). The plaintiff in error insists that the inferior courts were courts of record, and being such, under Civil Code, § 2706, as construed and applied in the case of Gress Lumber Co. v. Coody, 99 Ga. 775 (27 S. E. 169), the witness James Jackson, as judge of the inferior court, had authority to attest deeds anywhere in the State, and it became immaterial that he was not commissioned as a justice of the inferior court for the county of Baldwin. In the case cited it was said: “Under section 2706 of the code, a judge of a court of record may attest a deed in any county in this State. That section declares that ‘if executed in this State it must be attested by a judge of a court of record of this State, or a justice of the peace, or notary public, or clerk of the superior court in the county in which the three last-mentioned officers, respectively, hold their appointments/ etc. It will be seen, therefore, that while the statute requires that a deed, when attested by one of the throe last-mentioned officers (namely, a justice of the peace, or a notary public, or a cleric of the superior court), shall be attested in the county in which such officer holds his appointment, it expressly excepts' from this requirement an attestation by a judge of a court of record.” It will be observed that this ruling was based on a construction of the provisions of the code which contained an exception with regard to judges of courts of record, who were put in one class, while justices of the peace, notaries public, and clerks of courts of record were put in another class; and it was held, as the latter were expressly restricted in the matter of acting as attesting witnesses to deeds to the counties in which they respectively *634held office, while there was no such restriction as to the former, that judges of courts of record could attest deeds in any county in the State. The first appearance in this State of the classification and exception above stated was in the Code of 1863, § 2868. Prior to that time, while justices of the inferior courts could attest deeds, they did so under the statute which authorized them, as such, to do so, and could only act in the territory of the county in which they held office. But, as was said in the case of Gross I/umber Go. v. Goody, supra, the section of the code above mentioned changed the law as it stood prior thereto, “the whole subject having been fully considered by the codifiers, and it being manifestly their intention to revise and alter the existing law.” After the adoption of the code the statute no longer designated judges of the superior courts or justices of the inferior courts as authorized to attest deeds, but declared generally that the judge of a court of record might so act, and expressly named the class of officers whom it declared might act only in the county in which they held office. Though the inferior courts might have been courts of record, the ruling made in the case of Gross Lumber Co. v. Coody, supra, is not authority for holding that a justice of the inferior court was authorized to attest a deed beyond the limits of the county for which ho was commissioned at the date of the deed now under consideration, while the act of 1827 was in force, and long before the adoption of the code of 1863. It follows that the deed was improperly admitted to record, and there was no error in excluding from evidence a certified copy thereof on the objection urged thereto by the defendants in error.
4. Another assignment of error complains of the refusal of the judge to admit a certified copy of a deed from Simon W. Nieliolls to Samuel T. Beecher. The deed was attacked by an affidavit of forgery, and the issue thus made was, by consent, on trial with the issues involved in the main case. Evidence was admitted, without objection, tending to show that a different deed was in the handwriting of Simon W. Nicholls, the original nf which was also admitted without objection. There was still further evidence, which was admitted without objection, that a witness had before the trial compared the writing contained in the original deed admitted in
*635evidence, and shown to be the writing of Simon W. Nicholls, with the signature of Simon W. Nicholls to the deed which was lost. The witness who compared the writing had the two original deeds before him at the same time, and, after having so compared them, testified that (he signature to the lost deed was, in his opinion, the genuine signature of Simon W. Nicholls. The court excluded the copy deed from evidence, on the ground that its execution had not been sufficiently shown to entitle the plaintiff to go to the jury on the issue of forgery. It thus appears that the question which the court ruled upon was as to the sufficiency of the proof made to entitle the plaintiff to submit his case to the jury on the issue of forgery, and that the ruling was not as to the admissibility of evidence offered to show the genuineness of the deed under consideration. Independently of the question whether it was proper to permit the witness, over appropriate objection, to testify as to his opinion touching the genuineness of the signature of Simon W. Nicholls to the lost deed, evidence to that effect having been admitted, it was sufficient to authorize the plaintiff in error to go to the jury on the issue of forgery, and it was error on that account for the judge to exclude the certified copy of the deed. But the judgment granting a nonsuit will not be reversed on account of this error, it being recited in the bill of exceptions that'after the ruling of the court excluding the deed, counsel announced to the court that under that ruling it would be impossible for the plaintiff to make out its case, and he would only introduce further evidence, with the court’s permission, in order "that all questions relating to tlio-j title might be settled,” and there being no contention in the brief of counsel for plaintiff in error before this court that the judgment granting a nonsuit was erroneous if the ruling of the trial court in excluding the deed from the Bank of Milledgeville to James IT. Horn should be sustained. We have- seen that several of the objections to the deed last mentioned were insufficient, while one of them was sufficient, which requires air affirmance of the ruling excluding the certified copy of that deed from evidence. Hence it follows that the judgment of the court below will be affirmed. Judgment affirmed.

All the Justices concur.